DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Claims 1-4, 6, 7, 9-11, 16-22, 24, 26-28 are pending.
Response to Amendment
Applicant’s amendment filed 30 April 2021 raises new issues of 35 U.S.C. 112 discussed below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive.
Regarding claim 1, at page 8, under heading 1. Characterization of Joerg, Applicant argues “Joerg is limited to loading source data into a database and does not teach or even suggest at least updating a schema of a database as claimed”. 
In response the examiner is not persuaded and maintains Joerg clearly teaches updating a schema at paragraph 0056.
Applicant argues at page 10 second paragraph last 7 lines “according to Joerg the source schema is fixed and the incremental loading job captures the newly inserted/deleted/updated tuples (which 
In response the examiner is not persuaded that both schemas in Joerg are fixed. The fact that tuples are inserted/deleted/updated taught by Joerg clearly shows changes occur at the corresponding schema. Tuples as understood by one of ordinary skill in the art are interrelated data thus the method of Joerg does not simply capture change data as interpreted by Applicant.
Applicant argues at page 11 last two lines “so the DAG disclosed in Joerg is not for organization of the data in the database in the manner recited in amended claim 1”.
In response the examiner point out “for organization of the data in the database” is merely intentional does not seem to play any role in the manner the method operates.
Applicant argues at page 12 first paragraph “therefore Joerg fails to teach or suggest the graph model as recited in amended claim 1”.
In response the examiner is not persuaded. Any graph including the DAG graph of Joerg includes one or more types of vertex and one or more type of edge or any combination as claimed. 
Applicant argues at page 12 last two lines “the join matrix of the changed data fails to teach any change of database schema that depicts the persisted data”.
In response the examiner is not persuaded. As written claim 1 merely requires “updating a schema” without showing how the schema is updated thus is broad enough to read on the inserted/deleted/updated tuples taught by Joerg at either source or target databases.
At page 13 second paragraph applicant argues “Para [0080] of Joerg fails to teach or sugges updating the data in the database based on the updated schema as recited in amended claim 1”.
In response the examiner is not persuaded. Joerg clearly shows inserted/deleted/updated tuples from are reflected in the databases. Note claim 1 no longer recites any source, target, loaded data as originally filed. Thus the claimed database is met by either database in Joerg.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6,7,9-11,16-22,24, 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended removed the word “loaded” from “a database storing loaded data” and moved the sentence from the preamble to the body of the claim. The preamble now recites “a method for updating a schema of a database storing data, comprising”. However the body of the claim does not include any operation performed to “update the schema of the database storing data”. The recited “the schema defining organization of the data in the database and based upon a graph mode, the graph model including one or more vertex type, one or more edge types, or a combination thereof” seem to be mere non-functional descriptive material therefore not describing how the schema is updated as recited in the preamble. Note the “running a schema change job to update the schema” does not show how the schema is updated or what running a schema change job includes. The end result of the claimed method seems to be merely “updating the data in the database based on the updated schema”.
The dependent claims do not seem to cure the deficiencies of their parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7,10,17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Joerg et al (US 20110055147) of record provided by the applicant.
Regarding claim 1, Joerg substantially discloses teaches or suggests a method for updating a schema of a database storing data (see at least 0026-0027 ETL jobs for loading data incrementally from source system to target system), comprising: 
running a schema change job to update the schema (see at least 0056 an incremental load captures changes of data in the source schema, propagates the changes to the target schema, and updates the target schema incrementally. In one embodiment, the application 150 may provide a model 155 for changed data. The application may use the model 155 to load data incrementally); Paragraph 0078 further discusses the concept of a schema change job to update the schema, reproduced below:
"the application 150 may eliminate rows from the matrix corresponding to the join predicate being affected by an update in the data sources. For example, FIG. 11 illustrates simplifying a matrix 1102 based on properties of the source data, according to one embodiment of the invention";
Joerg further teaches: 
the schema defining organization of the data in the database (note any database schema defines how data is organized in the corresponding database), 

Joerg further teaches updating the data in the database based on the updated schema (see at least 0056):

Regarding claim 2, Joerg further teaches or suggests the method of claim 1, further comprising obtaining the schema change job, further comprising incrementing a version number of the updated schema, or a combination thereof (see at least 0026 ETL jobs for loading data incrementally from source system to target system are generated, clearly each incremental update of the schema has to be associated with an incremented version number).

Regarding claim 3, Joerg further teaches the method of claim 2, wherein said obtaining comprises obtaining the schema change job that specifies one or more changes for the schema (see at least 0028 the extended abstract ETL operator model may specify each incremental variant as a composition of operators from the abstract ETL operator model. Examples of operators from the extended abstract ETL operator model include an incremental SPLIT operator, an incremental FILTER operator, an incremental PROJECT operator, and an incremental JOIN operator).

Regarding claim 4, Joerg further teaches or suggests the method of claim 3, wherein said obtaining comprises obtaining the schema change job that specifies the one or more changes for the 

Regarding claim 6, Joerg further teaches or suggests the method of claim 1, wherein said running comprises:
extracting a delta list from the schema change job (see at least 0029 the software application may also generate, from the instance of the abstract ETL model, an ETLjob for incrementally
loading data from the source system to the target system. Note the delta list is met by the incremental data taught by Joerg); and
updating the schema according to the delta list (see at least 0029 note the update of the target schema is performed based on the increment data load).

Regarding claim 7, Joerg further teaches the method of claim 6, further comprising assigning a version number to the extracted delta list, the version number being associated with the schema, or wherein said extracting comprises generating the delta list based on changes specified in the schema change job for the schema (see at least 0029, note the update of the schema is performed based on the increment data load in the method of Joerg).



Regarding claim 17, Joerg further teaches or suggests the method of claim 1, wherein the data includes source data loaded into the database before said running, and said updating comprises maintaining consistency between the updated data and the updated schema without reloading after said running, the source data into the database (see at least 0056 an incremental load captures changes of data in the source schema, propagates the changes to the target schema, this clearly suggests the source data has been loaded into the database before said running, 0029 the schema update is performed based on the increment data load, thus reloading is clearly avoided since the load is incremental, 0080 referential integrity enforced).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrandina et al. “Implementing Lazy Database Updates for an Object Database System”, Goodstep Technical Report No.9, March 21, 1994, 24 pages.
Regarding claim 1, which essentially requires running a schema change job and updating the corresponding database, Ferrandina shows in the introduction at page 1 that some commercial ODBSs on the market allow both updating the schema and the database (see 1. Introducttion: Some commercial ODBSs on the market allow both updating the schema and the database. A schema can be changed normally using special primitives, see for example [17] and [18]. In few systems, as a consequence of a schema change, the database is also modified using user-defined conversion functions [4], [10] which take as input parameters the old and new schema class definitions and when executed transform the objects of the database to conform to the new schema. The body of a conversion function 
Note the non-functional descriptive material recited in claim 1 of “the schema defining organization of the data in the database” is met by the fact that any database is organized according to a schema. The claimed “and based upon a graph model, the graph model including one or more vertex types, one of more edge types, or a combination thereof” merely reads on the fact that any graph model includes “one or more vertex types, one or more edge or a combination thereof” as shown by Ferrandina at page 16 Figure 13. Thus claim 1 as written is anticipated by the commercial OSBSs on the market.
Ferrandina furthermore discloses a method for updating a schema of the database storing data comprising:
running a schema change job to update the schema, the schema defining organization of the data in the database and based upon a graph model, the graph model including one or more vertex types, one of more edge types, or a combination thereof and updating the data in the database based on the updated schema (see at least 2 User-Defined Conversion Functions “changing the schema in an ODBS implies changing the database”, 5. Implementing Lazy database updates, 5. 5 The Optimistic Mix-in Database Transformation, Figure 13 Evolution of the dependency graph of schema Company_Schema). Note Ferrandina teaches the claimed “the graph model including one or more vertex types, one or more edge types or a combination thereof” in at least Figure 13 at page 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,11,16,19, 20, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) of record provided by the applicant.
Regarding claim 9, Joerg does not specifically show the method of claim 7, further comprising storing the delta list associated with each respective version number and maintaining a history of the schema based upon the stored delta list. However since the data loading is incremental in the method of Joerg, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features in order to keep track of each incremental update.

Regarding claim 11, Joerg does not specifically show the method of claim 10, further comprising reporting an error upon identifying a violation of the referential integrity with respect to the schema. However Joerg clearly teaches maintaining referential integrity with respect to the schema (see at least 0080). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include reporting an error as claimed when violation is detected in order to provide remedy to ensure data integrity. Note the recited multiple "wherein" merely describe different scenario of checking for violation. Note the claimed vertex type reads on the nodes taught by Joerg (see at least 0054). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features depending on applications requirements.

Regarding claim 16, although Joerg does not specifically show the method of claim 1, further comprising backing up the schema prior to said running the schema change job, it is customary to do so in order to ensure system rollback if necessary. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features while implementing the method of Joerg in order to ensure system rollback.

Regarding claim 19, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies dropping an attribute of a vertex type or an edge type in the schema, and wherein said updating the data comprises removing the data of the attribute. However the claimed schema change job reads on the ETLjob of Joerg that transforms a schema mapping into an instance of the abstract ETL operator model (see at least 0048-0050). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features while implementing the method of Joerg depending on the updated schema mapping.

Regarding claim 20, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies dropping a vertex type or an edge type from the schema, and wherein said updating the data comprises removing the data of the vertex type or the edge type. However the claimed schema change job reads on the ETLjob of Joerg that transforms a schema mapping into an instance of the abstract ETL operator model (see at least 0048-0050). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features while implementing the method of Joerg depending on the updated schema mapping.



Regarding claim 24, although Joerg does not specifically show the method of claim 22, further comprising requesting an update to the graph query upon determining that the graph query is invalid based on said updating, or wherein said validating comprises reporting invalidity of the graph query upon determining that the graph query is based on a vertex type and/or an edge type that is dropped via said updating, it would have been obvious to one of ordinary skill in the art before the effective filing date to do so in order to ensure consistent mapping of the graph query to the updated source data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) provided by the applicant, further in view of Mukherjee et al (US 20040139212) both of record.
Regarding claim 18, Joerg does not specifically show the method of claim 1, wherein the schema change job specifies adding a new attribute to a vertex type or an edge type in the schema, it would have been obvious to one of ordinary skill in the art before the effective filing date to do so depending on the changes required by the ETL jobs (see at least 0050 the schema mapping 402 specifies a collection of transformations 408 between a source schema 404 and a target schema 406).
Furthermore, Joerg does not specifically show but Mukherjee teaches or suggests:
wherein said updating the data comprises:

re-packing the attributes including the new attribute into a predetermined binary format (see at least Figure 7 block 73); and
assigning a default value to the new attribute (see at least 0215).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mukherjee while implementing the method of Joerg in order to process new attributes in the updating of loaded data.

Claims 21, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg et al (US 20110055147) provided by the applicant, further in view of Dingman et al (US 9,430,114) both of record.
Regarding claim 21, Joerg does not specifically show the method of claim 20, wherein the schema change job specifies a cascade option for dropping the edge type, and wherein said updating the data further comprises dropping a FROM vertex type or a TO vertex type corresponding to the edge type based on the cascade option. However it is well known in the art to do so as shown by Dingman (see at least col. 35 lines 25-28, col.36 lines 27-29) to perform changes in schemas. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date to include the claimed features taught by Dingman while implementing the method of Joerg in order to perform changes in schemas depending on commands required to perform the changes.

Regarding claim 26, although Joerg does not specifically show the method of claim 1, further comprising validating a loading job based on said updating for maintaining consistency between the validated loading hob and the updated schema, it is customary in the art to do so as shown by Dingman 

Regarding claim 27, Joerg/Dingman further teaches or suggests the method of claim 26, wherein said validating comprises reporting invalidity of the loading job upon determining that the loading job is configured to load source data into an attribute that is added or dropped via said updating (see at least col.45 lines 59-64 Dingman).

Regarding claim 28, Joerg/Dingman further teaches or suggests the method of claim 26, further comprising requesting an update to the loading job upon determining that the loading job is invalid based on said updating (see at least col.48 lines 62-65, col.50 lines 17-23 Dingman).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gudivada et al, “NoSQL System for Big Data Management”, DOI 10.1109/SERVICES.2014.42 IEEE 2014, 8 pages.
Preetika Tyagi, “Client-Driven Dynamic Database Updates” Arizona State University, December 2011, 84 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        22 May 2021